Name: Commission Regulation (EC) No 1462/2002 of 9 August 2002 repealing Regulation (EC) No 1231/2002 prohibiting fishing for cod by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 Avis juridique important|32002R1462Commission Regulation (EC) No 1462/2002 of 9 August 2002 repealing Regulation (EC) No 1231/2002 prohibiting fishing for cod by vessels flying the flag of Sweden Official Journal L 215 , 10/08/2002 P. 0007 - 0007Commission Regulation (EC) No 1462/2002of 9 August 2002repealing Regulation (EC) No 1231/2002 prohibiting fishing for cod by vessels flying the flag of SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 21(3) thereof,Whereas:(1) Regulation (EC) No 1231/2002(3) lays down that fishing for cod in the waters of ICES division IIa (EC waters), North Sea, by vessels flying the flag of Sweden or registered in Sweden is prohibited.(2) On 12 July 2002, Germany transferred to Sweden 300 tonnes of cod in the waters of ICES division IIa (EC waters), North Sea. Fishing for cod in ICES division IIa (EC waters), North Sea, by vessels flying the flag of Sweden or registered in Sweden should consequently be authorised. Regulation (EC) No 1231/2002 should therefore be repealed,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1231/2002 is hereby repealed.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 12 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 180, 10.7.2002, p. 4.